Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 12/06/2021. 
Claims 1-9, 14-18, 20, 25, 28-30, 34, 35, 43, 70, 72, 73, 76-79, 89, and 136 are currently pending, of which claims 1-9, 14-18, 20, 25, 28-30, 34, 35, and 43 are withdrawn.
The objection of claims 70, 72, 76-78, 89, and 136 is withdrawn in view of the above amendment.
The 35 U.S.C. 103 rejections of the claims as being unpatentable based on Magill et al. (US 7,160,612) as previously set forth in the Office action mailed 09/11/2019 is maintained, and have been revised to reflect the changes in claim scope made by Applicant’s present claim amendments by further incorporating Hartmann et al. (US 2008/0233368).  See the revised 103 rejections, below.
Also, the claims as amended raise new issues under 35 U.S.C. 112(a) and 112(b).  See the new 112 rejections, below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70, 72, 73, 76-79, 89, and 136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims have been amended to recite the limitations “the fiber has a porosity of from 30-80 vol%” (claim 70), “the fiber has a controllable porosity of from 30-80 vol%” (claim 89), and “the extruded composition has a controllable porosity of from 30-80 vol%” (claim 136).  The Office does not dispute the original specification clearly has adequate basis for the fiber being porous.  Applicant points to Fig. 5-7 for basis of the new limitation (see the remarks on pages 10-12 of the response filed 12/06/2021).  However, these figures and the specification fail to adequately disclose any degree of porosity as instantly claimed, e.g., 30-80 vol% or any specific vol%.  Claims 72, 73, and 76-79 are also rejected for their dependency on claim 70. 
Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 70, 72, 73, and 76-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 70, the term “the fiber” in the limitation “wherein the fiber has a porosity of from 30-80 vol%” lacks sufficient antecedent basis.  The claim is drawn to an extruded composition comprising a phase change material, an additive, and a polymer.  No “fiber” component is recited up until the limitation at issue, and, while dependent claim 72 recites “the extruded composition is a wet-spin dry-jet fiber”, it is unclear what the limitation is referring to within the context of the instant, independent claim.  
It is also unclear whether the porosity limitation applies to the “wet-spin dry-jet fiber” of dependent claim 72 since although both are fibers, they contain different antecedent basis (mere “fiber” in claim 70 versus “wet-spin dry-jet fiber” in claim 72).  
Claims 73, and 76-79 are also indefinite for their dependency on one of claims 70 or 72.
Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 70, 79, and 136 are rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (US 7,160,612, hereinafter Magill) as evidenced by Hartmann et al. (US 2008/0233368, hereinafter Hartmann).
As to claim 70, Magill teaches an extruded composition (Magill’s invention is drawn to a fiber/elongated member, abstract; although the term “extruded” implies a product-by-process limitation of the how the claimed composition is made, note the mere fiber of Magill meets the term, and in any event note Magill teaches the fibers are made by spinning, col. 1 lines 32-36) comprising a phase change material and a polymer (the fiber/elongated member comprises one or more phase change materials and a polymeric material, col. 5 lines 10-26; see also Example 2 in col. 34-34 comprising fibers spun from polyethylene-co-vinyl acetate with paraffin wax having 150 J/g latent heat; the phase change material comprises a containment structure that encapsulates, contains, surrounds, etc. the phase change material, e.g., microcapsules, col. 21 lines 18-61).  Magill teaches at least a portion of the phase change material has a phase transition enthalpy of greater than approximately 50 J/g (the exemplary paraffin wax phase change material having 150 J/g latent heat, described above; see also col. 15 lines 25-43 disclosing the phase change material(s) comprise a preferable latent heat of about 100 to about 400 J/g; Magill describes these latent heat values as the amount of heat absorbed/released by a substance as it undergoes a transition between two phase states, col. 14 lines 11-23, i.e., the disclosed latent heat corresponds to the claimed phase transition enthalpy).  
Regarding the claimed limitation that the extruded composition, i.e., the fiber/elongated member of Magill, has a phase transition enthalpy of greater than approximately 60 J/g, note this limitation is rendered obvious via the overlapping amount of phase change material provided in the disclosed fiber/elongate.  As described above, the exemplary phase change material of Magill itself has a latent heat value of 150 J/g and is provided in an amount of 5 to 70 wt.% of the fiber/elongated member, which corresponds to the entire fiber/elongated member containing a latent heat value of, at minimum, 7.5 to 105 J/g calculated by 5% of 150 J/g and 70% of 150 J/g.  As also described above, the phase change material of Magill itself has a latent heat value of up to 400 J/g, and with the same preferred range of the phase change material being provided in an amount of 5 to 70 wt.% of the fiber/elongated member, the entire fiber/elongated member alternatively contains a latent heat value of, at minimum, 20 to 280 J/g calculated by 5% of 400 J/g and 70% of 400 J/g.  In other words, the claimed phase transition enthalpy range of the single elongated volume is overlapped and would flow naturally from the teachings of the reference since the reference comprises a phase change material having a certain phase change enthalpy present in a certain amount by weight of the disclosed fiber/elongated member.
Regarding the claimed limitation that the composition further comprises at least one of activated carbon, a zeolite, or a metal oxide as an additive, Magill does not teach this limitation with sufficient specificity under an anticipation analysis, but, nevertheless, such limitation(s) would be obvious at the time of the effective filing date to a person of ordinary skill in the art via some “picking and choosing” of additives from the express teachings of Magill.  Specifically, Magill teaches providing additives to the fiber/elongate member in view of the desirability of further processing of the fiber and/or for a particular application of the fiber (col. 6 lines 14-16).  Exemplary additives at col. 6 include ceramic metal oxide particles as light/UV absorbing additives, activated carbon fibers or particles as conductive additives, zeolites as anti-blocking additives, and metal oxides as generic fillers.  Magill also teaches providing zeolite and activated carbon among other species as containment structure for encapsulating the phase change material (col. 21 lines 34-61).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for the fiber/elongate member of Magill to contain at least one of activated carbon, a zeolite, or a metal oxide as a further additive/component because the reference expressly teaches the selection of such additives, among others, are useful for various purposes within the fiber/elongate member.
Regarding the claimed limitation that the fiber (interpreted as meaning the extrude composition itself) has a porosity of from 30-80 vol%, Magill does not explicitly teach this limitation, but, nevertheless, such limitation would be obvious at the time of the effective filing date to a person of ordinary skill in the art from the teachings of Magill that the phase change material is present as microcapsules (col. 21 lines 18-61) and the amount of the phase material in the elongated member is up to 90 wt.%, preferably 5 to 70 wt.%, (col. 21 line 62 to col. 22 line 4).  Incorporation of phase change material microcapsules into polymer-containing fibers are well-known in the art to increase the porosity of the resultant fiber, and therefore varying the relative amount of the phase change material microcapsules would be expected by a person of ordinary skill in the art to affect the porosity of the fiber.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed porosity vol% range from the teachings of Magill by varying and optimizing the relative amount of the phase change material in the reference’s fiber/elongate member in order to obtain a fiber capable of enhanced or sufficient heat transfer/thermal regulation properties.  Hartmann is cited as an evidence reference to show the inherent characteristic phase change material microcapsules (disclosed as PCM microcapsules in Hartmann) are well-known in the art to increase porosity of a polymer-based fiber (see para. 0028 of Hartmann).
As to claim 79, Magill teaches the phase change material comprises a microencapsulated phase change material, as described above.  Magill further teaches including a mixture of two or more different substances as the phase change material in order to form a temperature stabilizing range and/or to form two or more distinct transition temperatures or a single modified transition temperature (col. 14 lines 37-45).
As to claim 136, Magill teaches an extruded composition (Magill’s invention is drawn to a fiber/elongated member, abstract; although the term “extruded” implies a product-by-process limitation of the how the claimed composition is made, note the mere fiber of Magill meets the term, and in any event note Magill teaches the fibers are made by spinning, col. 1 lines 32-36) comprising a phase change material and a polymer (the fiber/elongated member comprises one or more phase change materials and a polymeric material, col. 5 lines 10-26; see also Example 2 in col. 34-34 comprising fibers spun from polyethylene-co-vinyl acetate with paraffin wax having 150 J/g latent heat; the phase change material comprises a containment structure that encapsulates, contains, surrounds, etc. the phase change material, e.g., microcapsules, col. 21 lines 18-61).  Magill teaches the weight fraction of the phase change material in the single elongated volume overlaps the claimed range of greater than approximately 60% the weight fraction of the polymer overlaps the claimed range of approximately 20%-50% (the phase material in the elongated member is up to 90 wt.%, preferably 5 to 70 wt.%, col. 21 line 62 to col. 22 line 4; the remainder is polymer(s) and additives, e.g., col. 26 lines 29-39 and the Example 2 referenced above, which corresponds to an approximate polymer range of 10 to 95 wt.% or 30-95 wt.%, which substantially overlaps the instantly claimed weight fraction range of approximately 20 to 50%).  Note the disclosed fiber/elongated member of the reference directly and fully reads on the claimed composition forming a single elongated volume defined as that portion of the extruded composition contained within an exterior surface.  Magill teaches the composition is configured such that, upon phase transition of a portion/all of the phase change material, the phase change material remains in the single elongated volume, i.e., remains in the fiber/elongated member (see the encapsulating containment structure of the phase change material, col. 21 lines 18-61).  Magill teaches at least a portion of the phase change material has a phase transition enthalpy of greater than approximately 50 J/g (the exemplary paraffin wax phase change material having 150 J/g latent heat, described above; see also col. 15 lines 25-43 disclosing the phase change material(s) comprise a preferable latent heat of about 100 to about 400 J/g; Magill describes these latent heat values as the amount of heat absorbed/released by a substance as it undergoes a transition between two phase states, col. 14 lines 11-23, i.e., the disclosed latent heat corresponds to the claimed phase transition enthalpy).  
Regarding the claimed limitation that the single elongated volume, i.e., the fiber/elongated member of Magill, has a phase transition enthalpy of greater than approximately 60 J/g, note this limitation is rendered obvious via the overlapping amount of phase change material provided in the disclosed fiber/elongate.  As described above, the exemplary phase change material of Magill itself has a latent heat value of 150 J/g and is provided in an amount of 5 to 70 wt.% of the fiber/elongated member, which corresponds to the entire fiber/elongated member containing a latent heat value of, at minimum, 7.5 to 105 J/g calculated by 5% of 150 J/g and 70% of 150 J/g.  As also described above, the phase change material of Magill itself has a latent heat value of up to 400 J/g, and with the same preferred range of the phase change material being provided in an amount of 5 to 70 wt.% of the fiber/elongated member, the entire fiber/elongated member alternatively contains a latent heat value of, at minimum, 20 to 280 J/g calculated by 5% of 400 J/g and 70% of 400 J/g.  In other words, the claimed phase transition enthalpy range of the single elongated volume is overlapped and would flow naturally from the teachings of the reference since the reference comprises a phase change material having a certain phase change enthalpy present in a certain amount by weight of the disclosed fiber/elongated member.
Regarding the claimed limitation that the composition further comprises at least one of activated carbon, a zeolite, or a metal oxide as an additive, Magill does not teach this limitation with sufficient specificity under an anticipation analysis, but, nevertheless, such limitation(s) would be obvious at the time of the effective filing date to a person of ordinary skill in the art via some “picking and choosing” of additives from the express teachings of Magill.  Specifically, Magill teaches providing additives to the fiber/elongate member in view of the desirability of further processing of the fiber and/or for a particular application of the fiber (col. 6 lines 14-16).  Exemplary additives at col. 6 include ceramic metal oxide particles as light/UV absorbing additives, activated carbon fibers or particles as conductive additives, zeolites as anti-blocking additives, and metal oxides as generic fillers.  Magill also teaches providing zeolite and activated carbon among other species as containment structure for encapsulating the phase change material (col. 21 lines 34-61).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for the fiber/elongate member of Magill to contain at least one of activated carbon, a zeolite, or a metal oxide as a further additive/component because the reference expressly teaches the selection of such additives, among others, are useful for various purposes within the fiber/elongate member.
Regarding the claimed limitation that the extruded composition has a controllable porosity of from 30-80 vol%, Magill does not explicitly teach this limitation, but, nevertheless, such limitation would be obvious at the time of the effective filing date to a person of ordinary skill in the art from the teachings of Magill that the phase change material is present as microcapsules (col. 21 lines 18-61) and the amount of the phase material in the elongated member is up to 90 wt.%, preferably 5 to 70 wt.%, (col. 21 line 62 to col. 22 line 4).  Incorporation of phase change material microcapsules into polymer-containing fibers are well-known in the art to increase the porosity of the resultant fiber, and therefore varying the relative amount of the phase change material microcapsules would be expected by a person of ordinary skill in the art to affect the porosity of the fiber.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed porosity vol% range from the teachings of Magill by varying and optimizing the relative amount of the phase change material in the reference’s fiber/elongate member in order to obtain a fiber capable of enhanced or sufficient heat transfer/thermal regulation properties.  Hartmann is cited as an evidence reference to show the inherent characteristic phase change material microcapsules (disclosed as PCM microcapsules in Hartmann) are well-known in the art to increase porosity of a polymer-based fiber (see para. 0028 of Hartmann).
The remaining limitations that the extruded composition be formed by a specific process or that the porosity is controlled by a specific process are product-by-process limitations.  Product-by-process limitations are not limited to the recited steps except to the extent they suggest structure of the composition.  In the instant case, the prior limitations of the claim fully delineate the structure of the claimed extruded composition, e.g., comprising the specified phase change material, additive, and polymer in a single elongated volume having the specified weight fraction, phase transition enthalpy, and porosity ranges, which Magill as evidenced by Hartmann fully teach for the reasons set forth above, and the product-by-process limitations are extended little patentable weight.

Claims 72, 73, and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (US 7,160,612, hereinafter Magill) as evidenced by Hartmann et al. (US 2008/0233368, hereinafter Hartmann) as applied to claims 70, 79, and 136 above, and further in view of Gueret et al. (US 2014/0023853, hereinafter Gueret).
The disclosure of Magill as evidenced by Hartmann is relied upon as described above.
As to claim 72, Magill teaches the extruded composition is a fiber and the phase change material comprises a microencapsulated phase change material, as described above.  Magill teaches the fiber comprises additional components as discrete additives or as containment structures for encapsulating the phase change material (col. 6 lines 14+ and col. 21 lines 34-61).  Magill teaches providing zeolite, silica, and activated carbon among other species as containment structure for encapsulating the phase change material (col. 21 lines 34-61).  
Magill fails to teach the fiber further comprises a metal-organic framework (MOF).
However, Gueret teaches the selection of materials for encapsulating phase change materials (abstract).  Gueret teaches providing a coating layer containing an adsorbent composed of a zeolite, activated carbon, silica, a metal oxide, or a metal-organic framework (disclosed in the reference as “metallo-organic structure” or “MOF”) in order to tailor and affect the thermal effects of the encapsulated phase change material particles (para. 0011-0015, 0133, and 0135).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a metal-organic framework as taught by Gueret as/in the containment structure of the microencapsulated phase change material of Magill in order to obtain a contained/encapsulated phase change material with a reasonable expectation of success and/or to obtain a microencapsulated phase change material/particles having tailored thermal effects. 
The remaining limitations that the extruded composition/fiber be a “wet-spin dry-jet” fiber implying how the fiber is made is a product-by-process limitation.  Product-by-process limitations are not limited to the recited steps except to the extent they suggest structure of the composition.  In the instant case, the prior limitations of the claim fully delineate the structure of the claimed extruded composition, e.g., comprising the specified microencapsulated phase change material, MOF additive, and polymer in a single elongated volume having the specified weight fraction, phase transition enthalpy, and porosity ranges, which Magill as evidenced by Hartmann and further in view of Gueret fully teach for the reasons set forth above, and the product-by-process limitations are extended little patentable weight.  In any event, note that Magill teaches the fibers are made by spinning (col. 1 lines 32-36). 
As to claim 73, Magill teaches the amount of the phase material in the elongated member is up to 90 wt.%, preferably 5 to 70 wt.%, (col. 21 line 62 to col. 22 line 4) and the remainder is polymer(s) and additives (see, e.g., col. 26 lines 29-39 and the Example 2 referenced above), and also teaches the phase change material is a microencapsulated phase change material (described above), which overlaps the claimed range of the weight fraction of the microencapsulated phase change material is greater than approximately 60%.  Note that this disclosed amount of phase change material corresponds to an approximate polymer range of 10 to 95 wt.% or 30-95 wt.%, which substantially overlaps the instantly claimed weight fraction range of approximately 20 to 50%.  
As to claim 76, Magill teaches the phase change material comprises a microencapsulated phase change material, as described above.  Magill further teaches the selection of the phase change material encompasses species of solid-liquid phase change materials by the disclosure of paraffinic hydrocarbons having various melting points among the range of -5.5°C to 61.4°C (Table 1 at col. 15-16).  The disclosure that the phase change material comprises a transition of melting reads on the claimed solid-liquid phase change material since the phase change material transitions from a solid to a liquid via said melting.  See also col. 14 lines 9-18.
As to claim 77, Magill teaches the phase change material comprises a solid-solid phase change material (col. 14 lines 30-36).
As to claim 78, Magill teaches the phase change material comprises a microencapsulated phase change material, as described above.  Magill further teaches the microencapsulated phase change material has a diameter significantly overlapping and/or falling within the claimed range of approximately 70nm to 100 microns (diameter of 0.01 to 100 microns, i.e., 10nm to 10 microns, and a preferred diameter of 0.5 to 10 microns, col. 21 lines 41-50).
As to the limitation that the maximum distance from the MOF to the microencapsulated phase change material is 1 micrometer, this limitation is met by the combination of Magill and Gueret.  Magill teaches containment structures formed as shells encapsulating the phase change material as a core within the shell (as described above and at col. 21 lines 34-61), and the rejection of claim 72 sets forth providing a MOF as taught by Gueret as/in the containment structure of the microencapsulated phase change material of Magill.  In other words, the combination of Magill and Gueret results in a structure where the MOF is the shell portion of a microencapsulated phase change material core portion, meaning the MOF and microencapsulated phase change material are integral or in immediate contact and have a distance of 0 micrometers to one another and within the instantly claimed range.

Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (US 7,160,612, hereinafter Magill) as -evidenced by Hartmann et al. (US 2008/0233368, hereinafter Hartmann) and in view of Gueret et al. (US 2014/0023853, an IDS reference and Y reference on Form PCT 210, hereinafter Gueret).
Magill teaches a fiber (fiber/elongated member, abstract; although the terms “wet-spin dry-jet” in the preamble imply a product-by-process limitation of the how the claimed fiber is made, note the mere fiber of Magill meets the term, and in any event note Magill teaches the fibers are made by spinning, col. 1 lines 32-36) comprising a microencapsulated phase change material and a polymer (the fiber/elongated member comprises one or more phase change materials and a polymeric material, col. 5 lines 10-26; see also Example 2 in col. 34-34 comprising fibers spun from polyethylene-co-vinyl acetate with paraffin wax having 150 J/g latent heat; the phase change material comprises a containment structure that encapsulates, contains, surrounds, etc. the phase change material, e.g., microcapsules, col. 21 lines 18-61).  Note that the disclosed microencapsulated phase change material of the reference directly and fully reads on the claimed limitation that it is encapsulated by a barrier layer that effectively contains the phase change material during repeated freeze/melt cycles (see, e.g., the containment structure serves to prevent leakage of the phase change material from the fiber during use, col. 21 lines 26-28; note, the selection of the phase change material encompasses species of solid-liquid phase change materials by the disclosure of paraffinic hydrocarbons having various melting points among the range of -5.5°C to 61.4°C, Table 1 at col. 15-16, meaning the phase change material undergoes freezing/melting during use).  Magill teaches the microencapsulated phase change material has a phase transition enthalpy of greater than approximately 50 J/g (the exemplary paraffin wax phase change material having 150 J/g latent heat, described above; see also col. 15 lines 25-43 disclosing the phase change material(s) comprise a preferable latent heat of about 100 to about 400 J/g; Magill describes these latent heat values as the amount of heat absorbed/released by a substance as it undergoes a transition between two phase states, col. 14 lines 11-23, i.e., the disclosed latent heat corresponds to the claimed phase transition enthalpy).  
Regarding the claimed limitation that the fiber has a phase transition enthalpy of greater than approximately 60 J/g, note this limitation is rendered obvious via the overlapping amount of phase change material provided in the disclosed fiber/elongate.  As described above, the exemplary phase change material of Magill itself has a latent heat value of 150 J/g and is provided in an amount of up to 90 wt.% of the fiber/elongated member, which corresponds to the entire fiber/elongated member containing a latent heat value of up to 135 J/g calculated by 90% of 150 J/g.  As also described above, the phase change material of Magill itself has a latent heat value of up to 400 J/g, and with the same preferred range of the phase change material being provided in an amount of up to 90 wt.% of the fiber/elongated member, the entire fiber/elongated member alternatively contains a latent heat value of up to 360 J/g, calculated by 90% of 400 J/g.  In other words, the claimed phase transition enthalpy range of the single elongated volume is overlapped and would flow naturally from the teachings of the reference since the reference comprises a phase change material having a certain phase change enthalpy present in a certain amount by weight of the disclosed fiber/elongated member.
Regarding the claimed limitation that the fiber has a controllable porosity of from 30-80 vol%, Magill does not explicitly teach this limitation, but, nevertheless, such limitation would be obvious at the time of the effective filing date to a person of ordinary skill in the art from the teachings of Magill that the phase change material is present as microcapsules (col. 21 lines 18-61) and the amount of the phase material in the elongated member is up to 90 wt.%, preferably 5 to 70 wt.%, (col. 21 line 62 to col. 22 line 4).  Incorporation of phase change material microcapsules into polymer-containing fibers are well-known in the art to increase the porosity of the resultant fiber, and therefore varying the relative amount of the phase change material microcapsules would be expected by a person of ordinary skill in the art to affect the porosity of the fiber.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed porosity vol% range from the teachings of Magill by varying and optimizing the relative amount of the phase change material in the reference’s fiber/elongate member in order to obtain a fiber capable of enhanced or sufficient heat transfer/thermal regulation properties.  Hartmann is cited as an evidence reference to show the inherent characteristic phase change material microcapsules (disclosed as PCM microcapsules in Hartmann) are well-known in the art to increase porosity of a polymer-based fiber (see para. 0028 of Hartmann).
Magill teaches the fiber comprises additional components as discrete additives or as containment structures for encapsulating the phase change material (col. 6 lines 14+ and col. 21 lines 34-61).  Magill teaches providing zeolite, silica, and activated carbon among other species as containment structure for encapsulating the phase change material (col. 21 lines 34-61).  
Magill fails to teach the fiber further comprises a metal-organic framework.
However, Gueret teaches the selection of materials for encapsulating phase change materials (abstract).  Gueret teaches providing a coating layer containing an adsorbent composed of a zeolite, activated carbon, silica, a metal oxide, or a metal-organic framework (disclosed in the reference as “metallo-organic structure” or “MOF”) in order to tailor and affect the thermal effects of the encapsulated phase change material particles (para. 0011-0015, 0133, and 0135).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a metal-organic framework as taught by Gueret as/in the containment structure of the microencapsulated phase change material of Magill in order to obtain a contained/encapsulated phase change material with a reasonable expectation of success and/or to obtain a microencapsulated phase change material/particles having tailored thermal effects. 
As to the limitation that the fiber has a morphology based on the effective heat transfer distance from the MOF to the microencapsulated phase change material of 1 micrometer or less, i.e., that the distance from the MOF to the microencapsulated phase change material is 1 micrometer or less, this limitation is met by the combination of Magill and Gueret.  Magill teaches containment structures formed as shells encapsulating the phase change material as a core within the shell (as described above and at col. 21 lines 34-61), and the rejection of claim 72 sets forth providing a MOF as taught by Gueret as/in the containment structure of the microencapsulated phase change material of Magill.  In other words, the combination of Magill and Gueret results in a structure where the MOF is the shell portion of a microencapsulated phase change material core portion, meaning the MOF and microencapsulated phase change material are integral or in immediate contact and have a distance of 0 micrometers to one another and within the instantly claimed range.
The remaining limitations that the extruded composition be formed by a specific process/technique or that the porosity is controllable by a specific process are product-by-process limitations.  Product-by-process limitations are not limited to the recited steps except to the extent they suggest structure of the composition.  In the instant case, the prior discussed limitations of the claim fully delineate the structure of the claimed fiber, e.g., comprising the specified microencapsulated phase change material, MOF, and polymer having the specified phase transition enthalpy and porosity ranges, which Magill as evidenced by Hartmann and in view of Gueret fully teach for the reasons set forth above, and the product-by-process limitations are extended little patentable weight.
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
Regarding the 103 rejection(s) based on Magill et al. (US 7,160,612), Applicant argues Magill et al.’s fiber is a dense fiber without the instantly recited porosity since it is formed using a melt spinning technique and cannot enable any sort of intra-fiber mass transfer operations.  
This argument is not persuasive because incorporation of phase change material microcapsules into polymer-containing fibers as taught in Magill et al. are well-known in the art to increase the porosity of the resultant fiber, and therefore varying the relative amount of the phase change material microcapsules would be expected by a person of ordinary skill in the art to affect the porosity of the fiber.  Even though Magill. et al. does not explicitly teach its fiber has a porosity of from 30-80 vol.%, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed porosity vol.% range from the teachings of Magill by varying and optimizing the relative amount of the phase change material in the reference’s fiber/elongate member in order to obtain a fiber capable of enhanced or sufficient heat transfer/thermal regulation properties.  Hartmann et al. (US 2008/0233368) has been additionally cited as an evidence reference to show the inherent characteristic phase change material microcapsules (disclosed as PCM microcapsules in Hartmann et al.) are well-known in the art to increase porosity of a polymer-based fiber (see para. 0028 of Hartmann et al.).
In response to Applicant's additional argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., intra-fiber mass transfer operations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that Applicant’s arguments/remarks also discuss the claimed invention is formed by a wet-spin dry-jet technique involving solvents and a dope which preferably reach the recited porosity.  Note that these limitations are product-by-process limitations, which are not limited to the recited steps except to the extent they suggest structure of the composition.  In the instant case, the remaining limitations in the independent claims fully delineate the structure of the claimed fiber/extruded composition (e.g., comprising a phase change material, additive/MOF, and polymer having specified properties/ranges), which the prior art references teach for the reasons of record, and the product-by-process limitations are extended little patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Accordingly, the rejections are maintained for the reasons of record.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 24, 2022